Citation Nr: 0829266	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-41 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for viral meningitis, 
claimed as headaches and nausea, to include as due to an 
undiagnosed illness.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for diarrhea due to an 
undiagnosed illness.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for claimed 
diaphoresis as due to an undiagnosed illness.  

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for fatigue as due to 
an undiagnosed illness.  

5.  Whether new and material evidence has been received to 
reopen the claim of service connection for cognitive 
disorder, including memory loss, to include as due to an 
undiagnosed illness.  

6.  Whether new and material evidence has been received to 
reopen the claim of service connection for joint pain, to 
include as due to an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1984 and from January 1990 to May 1991, including 
service in the Persian Gulf.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

A November 2005 Decision Review Officer's decision granted 
service connection for bilateral hearing loss and assigned a 
no percent rating effective on August 19, 1997, and for 
tinnitus, with a 10 percent rating effective on July 12, 
2005.  

A June 2006 rating decision denied service connection for 
Meniere's disease, and the veteran was notified in July 2006.  
No subsequent correspondence has been received with respect 
to this issue, and it is not part of the veteran's current 
appeal.  

The issues on appeal are being remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
in Washington, DC. for additional development.  



REMAND

In June 2002, the RO denied service connection for the issues 
currently on appeal, and the veteran filed a Notice of 
Disagreement in July 2002.  A Statement of the Case was 
issued in November 2002.  

Because the veteran's Substantive Appeal was received in 
December 2005, more than a year after the date of the RO's 
denial of the claim and more than 60 days after the issuance 
of the Statement of the Case, it was not timely received.  

However, a subsequent Supplemental Statements of the Case 
dated in November 2005 and June 2006 denied the issues on 
appeal on a de novo basis without finding that new and 
material evidence had been received.  

The Board notes that, even if the RO had determined that new 
and material evidence was presented to reopen the claims of 
service connection for viral meningitis, diarrhea, 
diaphoresis, fatigue, a cognitive disorder and joint pain, to 
include as due to an undiagnosed illness, such is not binding 
on the Board, and the Board must first decide whether 
evidence has been received that is both new and material to 
reopen the claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  

Consequently, the veteran is seeking to reopen his claims of 
service connection.  In March 2006, the United States Court 
of Appeals for Veterans Claims held that because the terms 
"new" and "material" in a new and material evidence claim 
have specific, technical meanings that are not commonly known 
to VA claimants, when providing the notice required by 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007), it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).  

The record reflects that the veteran has not been provided 
Kent-compliant notice in response to his claims to reopen.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
application to reopen his claims of 
service connection for viral meningitis, 
diarrhea, diaphoresis, fatigue, a 
cognitive disorder and joint pain, to 
include as due to an undiagnosed illness.  
The letter should: (1) inform him of the 
information and evidence that is 
necessary to substantiate the claims; (2) 
inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to any of 
the claims.  The veteran should be 
provided with the definition of new and 
material evidence as well as informed as 
to what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial of his claims.  

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
whether new and material evidence to 
reopen the claims of service connection 
has been submitted.  If any of the 
benefits sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  The SSOC should set forth all 
applicable laws and regulations 
pertaining to each issue, including the 
current version of 38 C.F.R. § 3.156(a) 
which has been in effect from August 29, 
2001, and which is the version relevant 
to the claim in this case.  The veteran 
and his representative should be provided 
with an opportunity to respond thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  

